Case 9:19-cv-81179-RAR Document 52 Entered on FLSD Docket 02/23/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

  ILLOOMINATE MEDIA, INC., a Florida
  Corporation, and LAURA LOOMER, a Florida Case No.: 9:19-cv-81179-RAR
  Individual,

                        Plaintiffs,

               v.

  CAIR FLORIDA, INC., a Florida Corporation,
  CAIR FOUNDATION, a District of Columbia
  Corporation, TWITTER, INC., and JOHN
  DOES 1-5, et al.

                        Defendants.

            AMENDED UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

         Counsel for Plaintiffs Illoominate Media, Inc., and Laura Loomer (“Plaintiffs’), for the

  reasons set forth herein, and pursuant to Local Rule 11.1 (d)(3)(A), respectfully requests that the

  Court grant the instant unopposed Motion to Withdraw as local counsel for Plaintiffs. Plaintiffs’

  local counsel Steven Teppler, served both Plaintiffs Laura Loomer and Illoominate Media, Inc, as

  well as Defendants’ counsel with movant’s Notice of Intent to Withdraw. Plaintiffs’ counsel

  contacted Defendants’ counsels on February 22, 2021; Defendants’ counsels informed Plaintiffs’

  counsel that Defendants will not oppose this motion. Plaintiffs’ counsel Steven Teppler submits

  this amended motion to include Plaintiffs’ co-counsel Lauren X. Topelsohn, a member of

  Plaintiffs’ firm Mandelbaum Salsburg, PC (admitted pro hac vice) as an additional co-movant in

  the instant Motion to Withdraw.

  Background

         This Court previously admitted by motion Plaintiffs’ lead counsel Ronald D. Coleman pro

  hac vice in this matter because he is not a member of the Florida Bar. Attorney Coleman departed
Case 9:19-cv-81179-RAR Document 52 Entered on FLSD Docket 02/23/2021 Page 2 of 3




  the Mandelbaum Salsburg firm and joined the Dhillon Law Group in 2020. To the best of movant’s

  understanding, Mr. Coleman remains as lead counsel for Plaintiffs, and has advised local counsel

  Steven W. Teppler of Plaintiffs’ consent to both Mandelbaum Salsburg PC’s and Mr. Teppler’s

  withdrawal as local counsel and Lauren X. Topelsohn’s withdrawal as counsel in this matter.

  Plaintiffs’ current mailing addresses:

  Laura Loomer
  3580 So. Ocean Blvd. Apt. PHB
  South Palm Beach, FL 33480

  Illoominate Media, LLC c/o
  Laura Loomer
  3580 So. Ocean Blvd. Apt. PHB
  South Palm Beach, FL 33480

  Lead Counsel Ronald Coleman’s address is:

  Ronald D. Coleman, Esquire
  Dhillon Law Group, Inc.
  8 Hillside Avenue
  Montclair, NJ 07042

  WHEREFORE: For the foregoing reasons, Plaintiffs’ counsel Steven W. Teppler, Lauren X.

  Topelsohn and the Mandelbaum Salsburg PC’s respectfully request that the Court grant their

  instant Motion to Withdraw as counsel for Plaintiffs Laura Loomer and Illoominate Media LLC.


  DATED: February 23, 2021


                                                     /s/
                                                     Steven W. Teppler, Esq.
                                                     Florida Bar Number 14787
                                                     MANDELBAUM SALSBURG, P.C.
                                                     11891 US Highway One, Suite 100
                                                     North Palm Beach, FL 33408
                                                     Office: (646) 946-5659
                                                     Fax Line: (973) 325-7467
                                                     Email: steppler@lawfirm.ms
                                                     Counsel for Plaintiffs

                                                                                                2
Case 9:19-cv-81179-RAR Document 52 Entered on FLSD Docket 02/23/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 23, 2021 a true and correct copy of the foregoing
  was electronically filed with the Clerk of Court using CM/ECF. Copies of the foregoing document
  will be served upon interested counsel either via transmission of Notices of Electronic Filing
  generated by CM/ECF.


                                                            /s/
                                                                  Steven W. Teppler




                                                                                               3
